Citation Nr: 1546287	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a timely substantive appeal was filed with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.

This matter is on appeal from a March 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2015 the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, a substantive appeal with respect to the issue adjudicated in the February 5, 2009, statement of the case (SOC) was timely received.


CONCLUSION OF LAW

A timely substantive appeal with regard to the issue adjudicated in the February 5, 2009, SOC has been submitted.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.200-20.202, 20.300-20.305 (2015)






REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Under VA regulations, an appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (a VA Form-9 or an equivalent statement).  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200-20.202.

A NOD and/or a substantive appeal may be filed by a claimant personally by the Veteran, or by his or her proper representative 38 C.F.R. § 20.301(a).  To be considered as timely received, the substantive appeal must be filed within 60 days from the date that the AOJ (in this instance, the RO) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Where the remainder of the one-year period from date of notification of the decision at issue has elapsed, an extension of the 60-day period for filing a Substantive Appeal may be granted in accordance with a timely-filed request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303.

A substantive appeal can be provided through a properly completed VA Form-9, or correspondence containing the requisite information, and also should set forth specific arguments relating to errors of fact or law made by the AOJ reaching the determination being appealed.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

In a November 2006 rating decision the Veteran was denied service connection for PTSD.  Following receipt of the Veteran's timely notice of disagreement (NOD), the Veteran was issued a SOC on or about February 5, 2009.  In a statement dated February 20, 2009 and received by VA on February 24, 2009, the Veteran made an inquiry concerning the status of his claim of entitlement to service connection for PTSD.  Due to the unique circumstances in this case beyond the control of both the RO and the Veteran, the Board construes the Veteran's February 20, 2009 statement to be sufficient to constitute a timely appeal to the February 2009 SOC.

In finding as such, the Board would emphatically stress (and concur with the Veteran's attorney as discussed at the May 2015 Board hearing) that the RO properly followed the regulatory procedures in notifying and informing the Veteran about his PTSD claim.


ORDER

A timely substantive appeal as to the issue of entitlement to service connection for PTSD has been submitted.


REMAND

As for the merits of the PTSD claim on appeal, the Board notes that it appears that the Veteran's complete service treatment records are not associated with the claims file, despite repeated attempts by the AOJ to obtain them.  In order to ensure a complete record, and as the last attempt to obtain them appears to have been in October 2006, another attempt to obtain the records should be made.

The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim, and the Veteran should be provided a VA psychiatric examination for the purpose of determining whether the Veteran has PTSD that is related to a stressor that occurred during his active service.

Accordingly, the case is hereby REMANDED for the following actions:

1.  The RO should attempt to obtain the Veteran's service medical records and associate them with the claims file.

2.  Obtain all VA medical records dated since January 25, 2013, and associate them with the record.

3.  Schedule the Veteran for an appropriate VA examination regarding PTSD.  The examiner must review the claims file and must note that review in the report.  Following examination of the Veteran and review of the claims file, the examiner should diagnose all current mental disorders and should specifically state whether a diagnosis of PTSD is warranted and whether each criterion for a diagnosis of PTSD is met.  The examiner should opine whether it is at least as likely as not (probability of 50 percent of more) that any current psychiatric disability, including PTSD if diagnosed, had its onset during or is otherwise related to the Veteran's service.  If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis.  A rationale for all requested opinions should be provided.

4.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  If the benefit sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


